In this case, there is a stipulation filed, whereby it is agreed that the questions of law involved and the facts involved in this case are exactly the same as in case No. 19571, Security Trust Company of Freeport v. John Davenport Taylor et al., and further stipulating that the judgment in that case shall govern in this case.
The John Davenport Taylor Case was decided by this court in an opinion filed July 8, 1930, affirming the judgment of the trial court. The opinion became final on the 7th day of October, 1930 (145 Okla. 111, 219, Pac. 550).
It will therefore be unnecessary to further state the case or discuss the facts herein.
In accordance with the stipulation on file, the judgment and decree of the trial court should be and is hereby affirmed.
The syllabus in No. 19571, Security Trust Co. v. John Davenport Taylor et al., is hereby adopted as the syllabus in this case.
BENNETT, HERR, HALL, and EAGLETON, Commissioners, concur.
By the Court: It is so ordered.